ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis Lammes on July 22, 2022.
The application has been amended as follows: 
Claims:
1.	(Currently Amended) A combustor, comprising:
an outer combustor panel;
an inner combustor panel radially inward of the outer combustor panel;
a bulkhead panel extending radially between the outer combustor panel and the inner combustor panel, the bulkhead panel including an outer flange and an inner flange, wherein the outer flange extends axially from an outer diameter of the bulkhead panel and aft from and past an interior surface of the bulkhead panel, and wherein the inner flange extends axially from an inner diameter of the bulkhead panel and aft from and past the interior surface of the bulkhead panel;
an outer spacer contacting and compressed between an exterior surface of the outer flange of the bulkhead panel and an interior surface of the outer combustor panel; and
an inner spacer contacting and compressed between an exterior surface of the inner flange of the bulkhead panel and an interior surface of the inner combustor panel, 
wherein a first forward end of the outer combustor panel is located in a first groove defined by the outer spacer, and 
wherein a second forward end of the inner combustor panel is located in a second groove defined by the inner spacer.

3.	(Canceled)

6.	(Currently Amended) The combustor of claim 5, wherein the ceramic matrix composite extends continuously and without interruption from [[an]] the interior surface of the bulkhead panel to an exterior surface of the bulkhead panel and from the swirler opening to an outer perimeter of the bulkhead panel.

Allowable Subject Matter
Claims 1-2, 4-9, and 21-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741